        CASE 0:20-cv-00801-JRT-LIB Doc. 38-1 Filed 03/02/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
__________________________________________
                                                        Case No. 20-cv-00801-JRT-LIB

 Halverson Wood Products, Inc.,

                             Plaintiff,           LR 7.1(f) CERTIFICATE OF
                                                  COMPLIANCE
        vs.

 Classified Systems LLC,
   d/b/a Hammerhead Attachments,

                        Defendant.
 ______________________________________



      The undersigned hereby certifies that the foregoing memorandum complies with

Local Rule 7.1(f). The undersigned further certifies that the foregoing memorandum

contains 6,435 words, that Word for Mac 2011, Version 14.7.7, was used in its

preparation, and that the word-count function of this word processing program was

applied to specifically include all text, including headings, footnotes, and quotations in

the reported word count.



Dated: March 2, 2021                        By: s/Dustin R. DuFault
                                                Dustin R. DuFault (302,776)
                                                DuFault Law Firm, P.C.
                                                PO Box 1219
                                                Minnetonka, MN 55345
                                                Tel: (952) 935-4392
                                                Fax: (866) 936-4542
                                                Dustin@DuFault-Law.com

                                                ATTORNEY FOR PLAINTIFF
                                                Halverson Wood Products, Inc.


                                            1
